C. MICHAEL & GWENDOLYN E. WILLOCK, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentMicheal v. Comm'rDocket No. 25616-06.United States Tax Court2010 U.S. Tax Ct. LEXIS 57; September 14, 2010, EnteredWillock v. Comm'r, T.C. Memo 2010-75">T.C. Memo 2010-75, 2010 Tax Ct. Memo LEXIS 75">2010 Tax Ct. Memo LEXIS 75 (T.C., 2010)*57 Elizabeth C. Paris, Judge.Elizabeth C. ParisDECISIONA Memorandum Opinion (T.C. Memo. 2010-75) was rendered in this case and filed on April 14, 2010. The Court required the parties to submit computations of the deficiency under Rule 155 of this Court's Rules of Practice and Procedure. On June 28, 2010, respondent's Computation for Entry of Decision was filed. Petitioners did not submit a computation, but were given an opportunity to respond to respondent's computation.In view of the foregoing, and pursuant to the determination of this Court as set forth in its Memorandum Opinion (T.C. Memo 2010-75">T.C. Memo. 2010-75), filed April 14, 2010, it isORDERED and DECIDED that there are deficiencies in income tax due from petitioners in the amounts of $55,233.00 and $27,457.00 for the respective tax years 2002 and 2003. And there are penalties under Internal Revenue Code section 6662 due from petitioners in the amounts of $11,046.60 and $5,491.40 for the respective tax years 2002 and 2003.(Signed) Elizabeth C. ParisJudgeEntered SEP 14 2010